Name: Council Regulation (EEC) No 665/84 of 13 March 1984 on the apportionment of the quantities of cereals provided for under the Food Aid Convention for the period 1 July 1983 to 30 June 1986
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy
 Date Published: nan

 No L 73/ 12 Official Journal of the European Communities 16. 3. 84 COUNCIL REGULATION (EEC) No 665/84 of 13 March 1984 on the apportionment of die quantities of cereals provided for under the Food Aid Convention for the period 1 July 1983 to 30 June 1986 Community and the Member States under the Food Aid Convention shall be apportioned between Community and national actions for the period 1 July 1983 to 30 June 1986 as follows : (a) Community actions : 927 663 tonnes (56 %) ; (b) national actions : 722 337 tonnes (44 %). Article 2 The national actions referred to in Article 1 shall be apportioned among the Member States as follows for the period 1 July 1983 to 30 June 1986 : (tonnes) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the second and third indents of Article 4(1 ) and Article 4(2) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Whereas Article 4 of Regulation (EEC) No 3331 /82 provides that the Council shall apportion the cereals aid provided for under the Food Aid Convention between Community and national actions and, furthermore, that it shall apportion the said national actions among the Member States ; Whereas the minimum quantity to be contributed annually by the Community and the Member States under the Food Aid Convention amounts to 1 650 000 tonnes of cereals ; Whereas the apportionment must be fixed for the period 1 July 1983 to 30 June 1986, Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom 41 540 15 579 193 500 10 000 200 000 4 024 95 400 1 360 50 200 110 734 HAS ADOPTED THIS REGULATION : Article 1 The 1 650 000 tonnes of cereals constituting the minimum quantity to be contributed annually by the Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1984. For the Council The President C. CHEYSSON (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No C 324, 29. 11 . 1983, p. 7. (3) Opinion delivered on 17 February 1984 (not yet published in the Official Journal).